PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 8,448,371
Issue Date: May 28, 2013
Application No. 13/546,410
Filed:  July 11, 2012
Attorney Docket No. 
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received December 28, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $900, stating in part that “[m]y 3.5 year patent maintenance fee for US 8,448,371 B1 . . . was due November 28, 2017.  I never received a notice.  On August 8, 2019 I send a check for $900.00 . . . to the USPTO . . . It appears that the petition for delayed payment was not approved or processed, and the patent was not reinstated as ‘active’” . . . Enclosed are copies of my August 8, 2019 Maintenance Fee Transmittal for, Petition to accept unintentionally delayed payment of the maintenance fee in an expired patent, and post Office receipts.  I Demand a Refund of $900”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $900 will be refunded by treasury check.

The petitioner’s statement that they intend to keep this patent expired amounts to an intentional act.  This may preclude any future attempt at reinstatement of the patent under unintentional delay.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions